Citation Nr: 1219529	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiac disease, other than rheumatic heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 1972. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2007, November 2008, and December 2010.  This matter was originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In April 2007, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issue of entitlement to an evaluation in excess of 60 percent, to include extraschedular consideration, for service-connected rheumatic heart disease has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran seeks service connection for a cardiac disability other than rheumatic heart disease as service connection has been established for rheumatic heart disease.

The Veteran served in the Army from August 1970 to March 1972.  The Veteran's service treatment records indicate an impression of bradycardia on ECG as well as diagnosis of cardiac systolic murmur of uncertain etiology.  The Veteran's service treatment records also noted that the Veteran had rheumatic fever at the age of 16 and took prophylactic Penicillin injections once monthly.  In March 1971, the Veteran denied heart problems associated with rheumatic fever.  Cardiac examination was unremarkable.  Impression was rheumatic fever by history without cardiac involvement.  In January 1972, EKG was within normal limits.  On Report of Medical Examination in January 1972 on separation from service, the Veteran's heart was clinically evaluated as normal.  Section of significant or interval history noted a history of rheumatic fever 1964 without cardiac involvement and that the Veteran had been maintained on monthly bicil in injections 1,200,000 units.

 A first degree AV block was shown on ECG in February 1984.  Hypertension was also shown from 1985.  In May 1994, the Veteran suffered an acute myocardial infarction.  The Veteran's cardiac diagnoses include atherosclerotic coronary artery disease, aortic valve disease, and ischemic heart disease.  The Veteran underwent an angioplasty in May 1994 and an aortic valve replacement in 2006.  

In a May 2007 letter authored by the Veteran's treating cardiologist, he stated that the Veteran has been his patient for the last several years and that in the prior year and a half had had aortic valve replacement.  The cardiologist noted that the Veteran had rheumatic fever at the age of 16 and felt that there was a strong likelihood that his aortic valve abnormality was connected to his rheumatic heart disease.  The cardiologist also stated that the Veteran had coronary artery disease and hypertensive disease and felt that the Veteran's current medical condition with the prosthetic aortic valve now was connected to his previous rheumatic fever.

In a June 2007 authored by the Veteran's treating family physician, he stated that the Veteran had a history of cardiac disease somewhat related to his rheumatoid or rheumatic heart disease.  The physician noted that the Veteran had valvular issues which could best be described by his cardiologist as well as an angioplasty and a heart attack.  The physician noted that largely because of his inability to work out and exercise because of the cardiac decompensation, he ultimately developed diabetes with associated lipid disorders.  
 
The Board remanded this case in November 2007 for a VA medical opinion to determine the existence, nature, and etiology of any current heart condition.  Specifically, the examiner was directed to determine whether there was cardiac disease or injury in service, establish the cause of the Veteran's murmur, establish whether there was any relationship between current diagnosis and in-service manifestations, and comment on whether it was as likely as not that the rheumatic fever, heart murmur, or any other cardiac condition pre-existed service

In March 2008, the Veteran underwent VA examination by a Physician's Assistant who opined that it was as likely as not that the Veteran's rheumatic fever and heart murmur preexisted service and was not aggravated by service.  The PA explained that based on review of the claims file, medical records, subjective history Veteran states that he had rheumatic fever at 16 years of age.

In November 2008, the Board granted service connection for rheumatic heart disease and remanded the issue of entitlement to service connection for cardiac disease other than rheumatic heart disease.  The Board directed that the claims file be sent to a cadiologist to render an opinion as to whether it was at least as likely as not that any currently diagnosed cardiac disorder is attributable to in-service manifestations(to include the EKG finding of sinus bradycardia sinus arrhythmia) or to service-connected rheumatic heart disease. 

In April 2010, a VA cardiologist opined that the coronary artery disease was due to atherosclerosis and there was no relation between rheumatic heart disease and atherosclerosis.  The cardiologist noted that the Veteran had multiple risk factors for atherosclerosis such as marked hyperlipidemia, diabetes mellitus, morbid obesity, history of hypertension, and family history of coronary artery disease.   

In December 2010, the Board remanded the case again.  The Board noted that the April 2010 VA cardiologist's opinion indicated that he did not consider the entire medical record to include the in-service findings for Grade II/VI systolic murmur and sinus bradycardia sinus arrhythmia.  The VA cardiologist specifically stated that he reviewed ECGs from 2003 to 2008.  The Board noted that it appeared that the cardiologist ignored the ECGs recorded in service in addition to the other pertinent medical findings.  Additionally, the Board noted that the cardiologist did not provided the opinion sought as he did not express any opinion as to whether it was at least as likely as not that any currently diagnosed cardiac disorder (other than rheumatic heart disease) was attributable to in-service manifestations.  

As such, the Board remanded the case again in December 2010 for an opinion as to whether it was at least as likely as not that (1) any currently diagnosed cardiac disorder, other than rheumatic heart disease, was attributable to in-service manifestations, to include EKG findings of bradycardia sinus arrhythmia and systolic heart murmur; (2) currently diagnosed cardiac disorder was secondary (proximately due to) service-connected rheumatic heart disease; and (3) any currently diagnosed cardiac disorder is aggravated (worsened) by service-connected rheumatic heart disease. 

In March 2011, the cardiologist noted that the earliest ECG record from January 1972 stated that there was inverted T wave in lead V1 which was a normal variant for the age; the notation of sinus bradycardia and sinus arrhythmia were normal findings in young persons; and sinus arrhythmia is a normal variant.  The cardiologist stated that the two findings had no effect on the development of atherosclerosis later in life.  The cardiologist also noted that atherosclerosis was not caused by rheumatic fever and that his coronary artery disease was secondary to diabetes mellitus, hypertension, hyperlipidemia, family history, and morbid obesity.  The cardiologist rendered an opinion that the Veteran's history of rheumatic fever and the findings of sinus arrhythmia, sinus bradycardia, and systolic murmur grade 2/6 was not "because" of atherosclerosis resulting in coronary artery disease.  The cardiologist concluded that the likelihood of the Veteran's symptoms and ECG findings were normal variants were not "because" of his coronary artery disease.  

The Board notes that the word "because" may have been an error in transcription and most probably should have been "the cause" which would make more sense in light of the opinions requested.  

Nevertheless, due to this perceived "error" and due to the fact that the cardiologist did not provide an opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed cardiac disorder was aggravated by service-connected rheumatic heart disease, further development is needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made available to and reviewed by a cardiologist.  

The cardiologist should provide an opinion on the following:  

Whether it is at least as likely as not  that any currently diagnosed cardiac disorder is aggravated (permanently worsened) by service-connected rheumatic heart disease. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



